Citation Nr: 1144202	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  09-29 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for varicose veins of the left leg.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from April 1979 to January 1982.

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the course of appeal, in April 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing conducted at the RO.  A transcript of that hearing is contained in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an April 2011 submitted statement the Veteran asserted that he suffers from ongoing chronic pain, though without specifying a cause of this pain.  He also then asserted that he had depression secondary to this chronic pain.  

In a letter by a layperson, E.B., dated and submitted in April 2011, she stated that she has known the Veteran for 23 years first as a neighbor and now as a friend.  She asserted that he now suffers from depression, is always in pain, or is on medication.  She informed that he also suffers from migraines, dizziness, and nausea.  In the letter she added that the Veteran had sought Social Security Administration (SSA) disability benefits but had been denied those benefits.     

At his April 2011 hearing before the undersigned, the Veteran testified that he began experiencing depression in service in 1980 while stationed at Diego Garcia, a coral atoll in the Indian Ocean.  He testified that the isolation of the stationing resulted in his depression, and that he did not seek assistance because he wished to preserve his security clearance.  He added that he was currently taking Prozac for his depression, which was prescribe by his primary care physician at VA.  He also averred that he was summarily discharged from service based on an investigation into his sexual orientation, and he had difficulties after service related to this discharge.  

The Veteran's SSA disability decision and the records underlying that decision may be of assistance in the Veteran's claims even though that benefit was reportedly not granted.  Those records as well as the Veteran's VA treatment records should be obtained in furtherance of the claim.  38 U.S.C.A. § 5103A (West 2002).

Regarding his claim for service connection for varicose veins of the left leg, at his April 2011 hearing the Veteran conceded that he had difficulties with a broken vein in school, prior to service, and was diagnosed with phlebitis.  He averred that although upon service entrance he was evaluated and diagnosed with phlebitis, he was nonetheless accepted into service, adding that he was at times relieved of duty even in boot camp when this condition worsened.  He also testified that while in radio school in service he had been placed on light duty due to difficulties with prolonged standing.  He testified, in effect, that his varicose veins had grown worse during service including due to marches in basic training.  

The Veteran's service treatment records include multiple treatments for symptomatic varicose veins of the left leg, with these noted upon service entrance examination in March 1979.  Service records do not reflect treatment for a mental disorder, but they do contain a treatment record in December 1981 which documents the Veteran's report of his sexual orientation.  That treatment record notes that the medical practitioner referred this reporting to be handled administratively.  

It is unclear from the record how the Veteran's separation from service was handled administratively, if this was done based on his sexual orientation, and if so whether he was adequately evaluated for disabilities which may have developed or may have been aggravated in service, inclusive of his varicose veins or phlebitis and any mental disability to include depression.  The Veteran's service separation examination report dated January 1982 only noted the presence of varicose veins of the left leg, failing to address their severity.  

Under the VCAA, VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011). Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute. In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service. Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277. On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection. Waters, 601 F.3d at 1278-1279.

Development inclusive of obtaining the Veteran's service personnel records, VA treatment records, and SSA records, and VA examinations addressing the Veteran's claimed disabilities, is in order.  The Veteran's testimony regarding worsening of his varicose veins warrants a VA examination to address whether aggravation occurred in service, based on sufficient evidence to support the possibility of such worsening but insufficient medical evidence to ascertain whether such worsening occurred in service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011); Colantonio; Waters.  Similarly, circumstances of discharge and testimony and lay statements supporting depression potentially associated with service warrant a VA examination after post-service treatment records are obtained.  Id.  


Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an additional opportunity to submit evidence or argument in furtherance of the remanded claims. Associated any records or responses received with the claims file, and follow up with any indicated development. 

2.  Obtain and associated with the claims file all service personnel records.

3.  Obtain and associated with the claims file any SSA determinations and records underlying those determinations.  

4.  With the Veteran's assistance, as appropriate, obtain any post-service treatment records, inclusive of records of VA treatment.  Associate any records and responses received with the claims file.  

5. Thereafter, afford the Veteran an appropriate examination to address the nature and etiology of his claimed left leg varicose veins, including in particular whether these were aggravated during service.  The claims file including a copy of this Remand must be made available to the examiner for the examination, and must be reviewed by the examiner. Any tests or studies necessary to address the questions posed should be undertaken. The examiner should do the following: 

a. The examiner should opine whether it is at-least-as-likely-as-not that the Veteran's varicose veins were aggravated (permanently increased in severity) during his period of active service from April 1979 to January 1982. In providing that opinion, the examiner should review all the evidence of record inclusive of service and post-service records, examination findings, and any statements of the Veteran or other laypersons, and consider (as appropriate) the credibility of all evidence presented. 

b. Note: The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

c. All opinions provided should include discussion of specific evidence of record. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed. The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence. If some questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so.

6.  Also after completion of remand instructions 1 through 4, afford the Veteran a VA mental health examination to address the nature and etiology as related to service of any current mental disorder. The claims file including a copy of this Remand must be made available to the examiner for the examination, and must be reviewed by the examiner. Any tests or studies necessary to address the questions posed should be undertaken. The examiner should do the following:

a. The examiner should identify all current mental disorders.  

b.  For each current mental disorder found (if any), the examiner should separately opine 
1) whether it is at-least-as-likely-as-not that the disorder developed in service or is otherwise causally related to service, and 2) whether it is at-least-as-likely-as-not that the disorder was caused or aggravated (permanently increased in severity) by any other disabilities, to include whether it was caused or aggravated by his left lower extremity varicose veins or phlebitis and associated pain or disability.  Alternatively, the examiner may opine that one or both of these possibilities is unlikely.  In providing that opinion, the examiner should review all the evidence of record inclusive of service and post-service records, examination findings, and any statements of the Veteran or other laypersons, and consider (as appropriate) the credibility of all evidence presented. 

c. Note: The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d. All opinions provided should include discussion of specific evidence of record. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed. The conclusions of the examiner should reflect review of the claims folder and the discussion of pertinent evidence. If some questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so.

7. Thereafter, readjudicate the remanded service connection claims de novo. If any benefit sought by the remanded claims is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


